Title: From John Adams to Charles Lee, 21 May 1800
From: Adams, John
To: Lee, Charles



Sir
Phildelphia May 21. 1800

I received Yesterday the opinion of yourself the Secretary of the Treasury and the Secretary of the Navy on the Case of the Prisoners under Sentence of death for Treason, formed, as I doubt not under the full Exercise of Integrity and humanity. Nevertheless as I differ in opinion, I must take on myself alone the responsibility of one more appeal to the humane and generous natures of the American People.
I pray you therefore to prepare, for my Signature this morning a Pardon for each of the Criminals John Fries, Frederick Hainey and John Gettman
I pray you allso to prepare the Form of a Proclamation of a General Pardon of all Treasons and Conspiracies to commit Treasons heretofore committed in the three offending Counties in opposition to the Law laying Taxes on Houses &c that Tranquility may be restored to the Minds of those People if possible.
I have one request more, that you would consult the Judge and the late and present Attorneys of this district concerning the Circumstances of Guilt and Punishment of those now Under sentence for fines and Imprisonment and report to me a List of the Names of Such, if there are any, as may be proper Object of the Clemency of government. With great Esteem / I am, Sir your most obedient Servant

John Adams